DETAILED ACTION
Claims 1-15 and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 

Applicant’s representative argued that the teachings of Russell “is directed to rotary drilling systems employing drilling mud…”, in which “drilling muds are typically slurries that different from gaseous production fluids. Examiner respectfully notes that the open-ended claim limitation is being read narrowly by the Applicant’s representative in light of what is presented within the claim language prima facie. With that being said, Examiner notes that at least column 7, lines 20-28 and column 8, line 30- column 9, line 

Furthermore, Applicant’s representative argues that Russell and Romer are directed to different machines, therefore would not be obvious to one of ordinary skill in the art to combine the teachings of the prior art. Examiner respectfully notes that both the teachings of Russell and Romer are of the same field of endeavor and used to solve the same problem, as the downhole blower systems introduced within the both the arts are directed to systems for directing and controlling the flow of fluids within a wellbore. 

Lastly, Applicant’s representative argues that the teachings of Fastovets “…discloses separate shafts (pump shaft, protector shaft, and motor shaft) that are coupled together … as opposed to a single shaft to which the permanent magnet electric rotor components and the fluid rotor components are attached”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully notes with respect to claims 17-19 and 22, the teachings of Fastovets was brought in for introducing other areas of the blower system, and not the “single shaft” aspect.

If a specific structural and/or functional feature from the instant application’s specification is intended to be a part of the recited elements, such a recitation would be required so as to avoid improper importing of limitations from the specification into the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (US Patent 5,265,682; herein “Russell”).

In regards to claim 1, Russell discloses: A downhole-type blower system (as shown in at least figure 3) comprising: 
a fluid stator (at least 310); 
an electric stator (at least 335) coupled to the fluid stator (as shown in at least figure 3); 
rotor shaft (at least 332) extending into an interior of the fluid stator and into the interior of the electric stator (as shown in at least figure 3), 
blower rotor (comprising at least 315 and/or 331) blades (at least abstract and column 8, line 45- column 9, line 6, introduces element 315 as an impeller; at least column 7, lines 20-28 introduces for the impeller elements disclosed therein to be multi-bladed) affixed to (i.e. either directly or indirectly) and extending radially outward from an outer surface of the rotor shaft (of at least 332; as shown in at least figure 3), the blower rotor blades configured to cooperate with the fluid stator to impart kinetic energy to a gaseous fluid (Examiner notes that at least column 7, lines 20-28 and column 8, line 30- column 9, line 16 introduces the use of “fluid” within the system to conduct wellbore operations; “gaseous fluid” movement is merely an intended use and as it is configured to impart kinetic energy in a fluid stream it is at least capable of doing so to a gas as well), when the blower rotor blades rotate with the rotor shaft, to move the gaseous fluid through the blower system (at least column 8, line 30- column 9, line 16 introduces for the blower rotor blades and rotor shaft to allow for movement of the fluid flow within the blower system, as depicted in at least figure 3 in light of the longitudinal arrow indicating movement of the fluid); and 
permanent magnet rotor components (comprising at least 329 and/or 334) attached to (i.e. either directly or indirectly) the outer surface of to the rotor shaft (of at least 332; as shown in at least figure 3) and configured to cooperate with the electric stator in driving the rotor shaft to rotate (as depicted in at least figure 3 via arrows; furthermore, see at least column 8, line 30- column 9, line 16).

In regards to claim 2, Russell further discloses: wherein the rotor shaft is unsupported between a fluid stator bearing assembly and an electric stator bearing (comprising of bearings 333 and other unlabeled bearing elements as shown in at least figure 3).

In regards to claim 3, Russell further discloses: wherein the electric stator bearing assembly (comprising of bearings 333 and other unlabeled bearing elements as shown in at least figure 3) comprises a thrust bearing assembly or a radial bearing assembly (the bearings assist in radial rotation of the apparatus as shown in at least figure 3 and disclosed in at least column 6, line 65- column 7, line 36).

In regards to claim 4, Russell further discloses: wherein the fluid stator bearing assembly (comprising of bearings 333 and other unlabeled bearing elements as shown in at least figure 3) comprises a thrust bearing assembly or a radial bearing assembly (the bearings assist in radial rotation of the apparatus as shown in at least figure 3 and disclosed in at least column 6, line 65- column 7, line 36).

In regards to claim 6, Russell further discloses: wherein the fluid stator and the electric stator are between the fluid stator bearing assembly and the electric stator bearing assembly (comprising of bearings 333 and other unlabeled bearing elements as shown in at least figure 3).

In regards to claim 7, Russell further discloses: wherein the rotor shaft is a solid and continuous body (as shown in at least figure 3).

In regards to claim 8, Russell further discloses: wherein the rotor shaft is a single piece extending between a location in the fluid stator and a location in the electric stator (as shown in at least figure 3).

In regards to claim 9, Russell further discloses: wherein the downhole-type blower system is configured to be disposed in a wellbore with the electric stator downhole of the fluid stator (as depicted in at least figure 3; see at least column 8, line 30- column 9, line 16). 

In regards to claim 12, Russell further discloses: a connector (at least 2 and/or 7 as shown in at least figure 11) configured to connect to and deploy the downhole-type blower within a wellbore (see at least column 8, line 30- column 9, line 16).

In regards to claim 13, Russell further discloses: wherein the fluid stator is located between the at least 332 and the electric stator (as shown in at least figure 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US Patent 5,265,682; herein “Russell”) in view of Romer (US Publication 2015/0114632 A1; herein “Romer”).

In regards to claim 5, Russell discloses claim 4 above. Russell discloses: the radial bearing assembly (the bearings assist in radial rotation of the apparatus as shown in at least figure 3 and disclosed in at least column 6, line 65- column 7, line 36). 
However, Russell appear to be silent in regards to: assembly is a passive radial magnetic bearing.
Nonetheless, Romer discloses: is a passive magnetic bearing (at least paragraph [0101 and 0103] introduces magnetic bearing system 26 to be passive magnetic bearings, the bearing forces result from pairs of permanent magnets with opposing field directions producing mutual repulsion).
(at least paragraph [0101]).

In regards to claim 10, Russell discloses: wherein the electric stator is arranged to form an annulus with an inner wall of the wellbore (as shown in at least figures 3 and 11).
However, Russell appears to be silent in regards to: the annulus configured to flow a gas therethrough to cool the electric stator during operation of the downhole-type blower.
Nonetheless, Romer discloses: the annulus configured to flow a gas therethrough to cool the electric stator during operation of the downhole-type blower (at least paragraph [0105] introduces cooling the downhole blower system 10 via gas “G”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to include the teachings of Romer, by modifying the blower system comprising of an electric stator creating an annulus within the wellbore taught by Russell to include for gas to flow therethrough to cool the blower system  taught by Romer to prevent overheating the downhole tool and further avoid malfunctioning the downhole equipment which can lead to loss in operational time.

Claims 11, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US Patent 5,265,682; herein “Russell”).

In regards to claim 11, Russell discloses claim 1 above. Russell discloses: wherein the rotor shaft of the downhole-type blower (as shown in at least figure 3), the speed being frequency of the rotor shaft (see at least column 8, line 30- column 9, line 16, which introduces the rotor to have a speed for rotational purposes)
However, Russell appears to be silent in regards to: configured to not operate at or above a critical speed, the critical speed being a natural frequency.
Nonetheless, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to have the rotor shaft to be configured to not operate at or above a critical speed of the blower and for the critical speed to be a natural frequency to allow for optimal operating conditions within the wellbore for hydrocarbon recovery purposes.

In regards to claim 21, Russell discloses: the downhole-type blower system (as shown in at least figure 3).

Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). In re Aller, 105 USPQ 233.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to have a pressure ratio of less than 2:1 across the blower system to allow for optimal operating conditions within the wellbore for hydrocarbon recovery purposes.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Russell et al. (US Patent 5,265,682; herein “Russell”) in view Rountree et al. (US Patent 6,050,349; herein “Rountree”).

In regards to claim 14, Russell discloses: the fluid stator (as disclosed in claim 1 above).
However, Russell appears to be silent in regards to: multiple longitudinal segments that form an outer casing when stacked; and a bolt configured to compress the multiple longitudinal segments.
	Nonetheless, Rountree discloses: multiple longitudinal segments that form an outer casing when stacked; and a bolt configured to compress the multiple longitudinal segments (at least figure 3 and column 5, line 55- column 6, line 2 introduces the stator stacks 536 to have an outer casing where the bolt 549 holds the stators together).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of to include for the fluid stator taught by Russell to include for multiple stators segments stacked and bolted together taught by Rountree so that the bolts hold the assembly together so the assembly can be removed as a unit (at least column 6, lines 40-57). Unlike traditional designs, by making the ports through the stator straight while maintaining a "cupped" profile for the rotor blades, the rotor and stator can both manufacture in small volume at a significantly reduced cost (at least column 6, lines 3-18).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US Patent 5,265,682; herein “Russell”) in view of Brown et al. (US Publication 2018/0155992 A1; herein “Brown”).

In regards to claim 15, Russell discloses: A method of operating a downhole-type blower system (as shown in at least figure 3), the method comprising: 
holding, by a single shaft (at least 332), blower rotor (comprising at least 315 and/or 331) blades (at least abstract and column 8, line 45- column 9, line 6, introduces element 315 as an impeller; at least column 7, lines 20-28 introduces for the impeller elements disclosed therein to be multi-bladed) configured to cooperate with a fluid stator (at least 310) and permanent magnet electric rotor (comprising at least 329 and/or 334) configured to cooperate with an electric stator (at least 335; as depicted in at least figure 3 via arrows; furthermore, see at least column 8, line 30- column 9, line 16), the shaft extending into an interior of the fluid stator (of at least 310) and into an interior of the electric stator (of at least 335; as shown in at least figure 3), wherein the blower rotor blades and the permanent magnet electric rotor components are affixed to (i.e. either directly or indirectly) an outer surface of the single shaft (of at least 332; as shown in at least figure 3), and the blower rotor blades extend radially outward from the outer surface of the single shaft (as shown in at least figure 3); and 
rotating, by the single shaft, the permanent magnet electric rotor components to drive the blower rotor blades to rotate and impart kinetic energy to a fluid (at least column 7, lines 20-28 and column 8, line 30- column 9, line 16 introduces the use of fluid within the system to conduct wellbore operations) to move the fluid through the downhole-type blower system (at least column 8, line 30- column 9, line 16 introduces for the blower rotor blades and rotor shaft to allow for movement of the fluid flow within the blower system, as depicted in at least figure 3 in light of the longitudinal arrow indicating movement of the fluid).
However, Russell appears to be silent in regards to the limitation reciting: “…impart kinetic energy to a gaseous fluid to move the gaseous fluid through the downhole-type blower system”. 
Nonetheless, Brown teaches an analogous wellbore art related to that of controlling/diverting the flow of drilling fluid within the wellbore. Brown also teaches that different types of drilling fluids “…may include a water-based mud, an oil-based mud, a gaseous drilling fluid, water, brine, gas and/or any other suitable fluid for maintaining bore pressure and/or removing cuttings from the area surrounding the drill bit…” (at least paragraph [0032]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell to include the teachings of Brown, by modifying the fluid used within the wellbore taught by Russell to include for the fluid to be gaseous taught by Brown to allow for at least recovering hydrocarbons from the wellbore (at least paragraph [0003]).

Claim 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US Patent 5,265,682; herein “Russell”) in view of Brown et al. (US Publication 2018/0155992 A1; herein “Brown”) with the teachings of Fastovets et al. (US Publication 2015/0211526 A1 herein “Fastovets”).

In regards to claim 17, Russell discloses: wherein rotating the single shaft within the electric stator to induce rotation in the permanent magnet rotor (as shown in at least figure 3; furthermore, see at least column 8, line 30- column 9, line 16).
However, Russell in view of Brown appear to be silent in regards to: comprises flowing electricity to a set of coils.
Nonetheless, Fastovets discloses: comprises flowing electricity to a set of coils (at least paragraph [0067] and figure 8 introduces coils 895 about the stator 894).
(at least paragraph [0067]).

In regards to claim 18, Russell discloses: wherein the down-hole type blower system (as shown in at least figure 3) is disposed within a wellbore (see at least figure 11). Fastovets further discloses: wherein the electricity is flowed from a topside facility (at least paragraph [0018] introduces a cable or cables may extend from surface equipment to the equipment 147, for example, to provide power, to carry information, to sense information, etc.).

In regards to claim 19, Russell further discloses: controlling a rate of rotation of the single shaft controlling a frequency of an alternating current supplied to the downhole-type blower system (see at least column 3, lines 44-49 and column 4, lines 22-33).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US Patent 5,265,682; herein “Russell”) in view of Brown et al. (US Publication et al. (US Publication 2015/0211526 A1; herein “Fastovets”).

In regards to claim 20, Russell discloses: wherein producing electricity comprises rotating the single shaft by flowing through the downhole-type blower system (as shown in at least figure 3) to induce an electric current within the electric stator (see at least column 8, line 30- column 9, line 16). Brown teach flowing gas downhole (at least paragraph [0032] introduces “…drilling fluid 124 which may include a water-based mud, an oil-based mud, a gaseous drilling fluid, water, brine, gas and/or any other suitable fluid for maintaining bore pressure and/or removing cuttings from the area surrounding the drill bit…”).
However, Russell in view of Brown appears to be silent in regards to: electric currents within a set of coils located within the electric stator.
Nonetheless, Fastovets discloses: electric currents within a set of coils located within the electric stator (at least paragraph [0067] and figure 8 introduces coils 895 about the stator 894).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Russell in view of Brown to include the teachings of Fastovets, by modifying the electric stator taught by Russell in view of Brown to include for a set of coils taught by Fastovets provide a voltage. As an example, circuitry may provide for filtering, rectifying, etc. of the output of the coils. As an example, capacitor-(at least paragraph [0067]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US Patent 5,265,682; herein “Russell”) in view of Fastovets et al. (US Publication 2015/0211526 A1; herein “Fastovets”).

In regards to claim 22, Russell discloses: A downhole-type compressor system (as shown in at least figure 3) configured to be disposed within a wellbore (as shown in at least figure 11), the system comprising: 
a fluid stator (at least 310); 
an electric stator (at least 335) coupled to the fluid stator (as shown in at least figure 3); 
a connector (at least 2 and/or 7 as shown in at least figure 11) configured to connect to and deploy the downhole-type compressor system within the wellbore (as shown in at least figure 11); 
a rotor shaft (at least 332) extending into an interior of the fluid stator (of at least of at least 310) and into an interior of the electric stator (of at least 335; as shown in at least figure 3);
permanent magnet electric rotor components (comprising at least 329 and/or 334) attached to (i.e. indirectly and/or directly) to an outer surface of the rotor (of at least 332; as shown in at least figure 3) shaft and configured to cooperate with the  to drive electricity within the electric stator (see at least column 8, line 30- column 9, line 16); and 
compressor rotor (comprising at least 315 and/or 331) blades (at least abstract and column 8, line 45- column 9, line 6, introduces element 315 as an impeller; at least column 7, lines 20-28 introduces for the impeller elements disclosed therein to be multi-bladed) affixed to (i.e. either directly or indirectly) and extending radially outward from the outer surface of the rotor shaft (of at least 332; as shown in at least figure 3) and configured to cooperate with the fluid stator in driving the rotor shaft to rotate and to impart kinetic energy to a gaseous fluid (Examiner notes that at least column 7, lines 20-28 and column 8, line 30- column 9, line 16 introduces the use of “fluid” within the system to conduct wellbore operations; “gaseous fluid” movement is merely an intended use and as it is configured to impart kinetic energy in a fluid stream it is at least capable of doing so to a gas as well) to move the gaseous fluid through the compressor system (at least column 8, line 30- column 9, line 16 introduces for the blower rotor blades and rotor shaft to allow for movement of the fluid flow within the blower system, as depicted in at least figure 3 in light of the longitudinal arrow indicating movement of the fluid).
However, Russell appears to be silent in regards to: drive electricity through a set of stator coils within the electric stator.
Nonetheless, Fastovets discloses: drive electricity through a set of stator coils within the electric stator (at least paragraph [0067] and figure 8 introduces coils 895 about the stator 894).
(at least paragraph [0067]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676